I114th CONGRESS2d SessionH. R. 6002IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the acquisition and publication of data relating to cybercrimes against individuals, and for other purposes. 
1.Short titleThis Act may be cited as the Cybercrime Statistics Act. 2.National strategy, classification, and reporting on cybercrime (a)National strategyThe Attorney General shall develop a national strategy to reduce the incidence of cybercrimes against individuals, coordinate investigations of cybercrimes against individuals by Federal law enforcement agencies, and increase the number of Federal prosecutions of cybercrimes against individuals. 
(b)Classification of cybercrimes against individuals for purposes of crime reportsPursuant to authority under section 534 of title 28, United States Code, the Director of the Federal Bureau of Investigation shall— (1)design and create within the Uniform Crime Reports a category for offenses that constitute cybercrimes against individuals; 
(2)to the extent feasible, within the category established pursuant to paragraph (1), establish subcategories for each type of cybercrime against an individual which is an offense under Federal or State law;  (3)classify the category established pursuant to paragraph (1) as a Part 1 crime in the Uniform Crime Reports; and 
(4)classify each type of cybercrime against an individual which is an offense under Federal or State law as a Group A offense for the purpose of the National Incident-Based Reporting System.  (c)Annual summaryThe Attorney General shall publish an annual summary of the information reported in the Uniform Crime Reports and the National Incident-Based Reporting System relating to cybercrimes against individuals.  
(d)DefinitionsIn this section: (1)) The term cybercrimes against individuals means Federal, State, or local criminal offenses that involve the use of a computer to cause personal harm to an individual, such as the use of a computer to harass, threaten, stalk, extort, coerce, cause fear, intimidate, without consent distribute intimate images of, or violate the privacy of, an individual, except that— 
(A)use of a computer need not be an element of such an offense; and (B)such term does not include the use of a computer to cause harm to a commercial entity, government agency, or any non-natural persons. 
(2)The term computer includes a computer network and any interactive electronic device.  